COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      HTS Services, Inc. v. US-UK International Supply Group, LLC, Jean
                          Vallet Mobioh, and David J. Marlborough

Appellate case number:    01-19-00558-CV

Trial court case number: 1113219

Trial court:              County Civil Court at Law No. 3 of Harris County

Date motion filed:        November 2, 2020

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is denied.


Judge’s signature: ____/s/ Julie Countiss______
                   Acting for the Court

Panel consists of: Justices Kelly, Goodman, and Countiss.

Date: __November 24, 2020____